Citation Nr: 1136441	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-29 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a right knee disability.  

2. Entitlement to service connection for a left knee disability.  

3. Entitlement to service connection for varicose veins.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from July 1976 to July 1979.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.  In that decision, the RO denied claims for service connection for bilateral knee disabilities and varicose veins.  

In May 2011, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript has been associated with the file.  

The issue of service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

A preponderance of the evidence is against a finding that varicose veins had their clinical onset in service or are otherwise related to active duty.  


CONCLUSION OF LAW

Varicose veins were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2010).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran reported treatment from many private sources and the Board finds that information from each source has already been requested and a response has been received.  

A VA medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but does have several other components.  38 C.F.R. § 3.159(c)(4)(i) (2010).  These components include: (A) competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) evidence establishing that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2010).  Part (C) could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service.  38 C.F.R. § 3.159(c)(4)(i)(C)(ii) (2010).  

The Veteran was not given a VA medical examination for his varicose veins.  There is no credible indication of varicose veins in service or credible evidence establishing that an event, injury, or disease occurred in service resulting in varicose veins.  Other than the Veteran's statements, there is no showing that he has varicose veins at present.  For these reasons, the Board finds that a VA examination is not necessary.  VA's duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds the duties to notify and assist have been met.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins are a disability that a lay person is capable of observing for the purpose of establishing service connection.  21 Vet. App. at 308-309.  Under 38 C.F.R. § 3.159(a)(2) (2010), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In Bardwell, the Court found that a VA examination was not warranted under 38 C.F.R. § 3.159(c)(4)(i) where the Board found no incident, event or disease had occurred in service.  24 Vet. App. at 40.  

In his June 2006 claim, the Veteran said the running of four to five miles per day in service created varicose veins all over his legs.  In his April 2008 notice of disagreement, he said running in combat boots in full gear caused varicose veins.  In his September 2008 appeal, the Veteran said: "Also, listed in my separation records is the fact that I did continue to have problems in the military with both of my knees, lower and middle back and varicose veins."  

At the May 2011 Board hearing, the Veteran said he did not have varicose veins prior to service.  (Transcript, p 3-4.)  He did not know if he was treated for varicose veins in service.  (Transcript, p 4.)  The Veteran said his varicose veins continually got worse since service due to stress on his legs.  (Transcript, p 14.)  

A May 1976 report of medical examination shows that varicose veins were not noted.  At the March 1979 separation examination, a clinical evaluation on the report of medical history for the vascular system (including varicosities) was normal.  Other problems with the lower extremities, like scars and knee issues were noted.  On the report of medical history, the Veteran listed many ailments, but not varicose veins.  In July 1979, the Veteran signed a record stating that there had been no change in his medical condition since his last examination.  The same month, a service personnel record showed that the Veteran's physical profile was perfect (all ones) upon separation.  

There is no evidence in the file showing symptoms of, a diagnosis for or complaints of varicose veins other than the ones mentioned above.  

Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge, like varicose veins.  Barr, 21 Vet. App. 303.  The Veteran is competent to state that he had varicose veins in service.  

The Board finds that the Veteran is not credible.  Caluza, 7 Vet. App. 498.  The Veteran stated that he had varicose veins in service because he asserted that his separation records documented this problem in his appeal, then said he did not know if he was treated for varicose veins in service at the hearing (Transcript, p 4).  His separation record shows a normal clinical evaluation of the vascular system; he had no varicosities.  At best, the Veteran's memory is not very good.  His testimony and statements are assigned little weight.  The Board finds little probative value in the Veteran's assertion that his varicose veins had their onset in service and continued from that time.  

The separation examination from March 1979 was created contemporaneously to an examination of the Veteran.  The report specifically noted a normal vascular system and no symptoms of varicosities.  The Board assigns the service treatment records great weight.  The Board finds these records to have high probative value.  The Board concludes that no pertinent incident, event or disease occurred in service.  Bardwell, 24 Vet. App. at 40.  

It seems reasonable to conclude that if varicose veins were present, the examiner would have noted their presence or that the Veteran would have mentioned the disability.  There are no other medical records after service in the file that mention varicose veins or symptoms, diagnoses or complaints regarding varicose veins.  

The Board finds by a clear preponderance of the evidence that varicose veins are not associated with service.  The reasonable doubt rule is not for application, and the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  


ORDER

Service connection for varicose veins is denied.  


REMAND

The Veteran is claiming that his right and left knee disabilities were aggravated in service.  

The Veteran is presumed sound unless the condition is noted on the entrance examination.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  Here, the scars and past right and left knee surgeries were noted on the May 1976 enlistment examination.  As a result, the Veteran is not presumed sound and the Veteran cannot prevail on a claim for service connection, but can prevail on a claim for service aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004).  

As stated, the enlistment examination from May 1976 notes the Veteran had a right knee operation in November 1970.  He said it was a football injury.  A physician's summary showed he had surgery for the knees due to torn cartilage and there were no sequelae.  In March 1976, the Veteran only complained of problems with the left knee.  At separation in March and April 1979, the Veteran only complained of right ankle pains.  His knees were within normal limits except for bilateral surgical scars.  A July 1979 service personnel record showed that the Veteran's physical profile was perfect upon separation.  

A March 1981 letter to the RO about education benefits shows the Veteran had a motorcycle accident on October 4, 1980, while on police duty.  He filed his claim of service connection for both knees in June 2006.  He believed running in combat boots hurt his knees.  

A May 2007 VA examination showed the right knee was normal.  An April 2008 letter from Dr. Daniels stated both the Veteran's knees were aggravated in service due to "the physical drills that he had to go through."  An April 2008 letter from Dr. Keller stated the Veteran had severe degenerative joint disease in both knees, the left greater than the right.  His first knee surgeries were done when he was a teenager and resolved prior to service.  Dr. Keller opined the Veteran had a worsening of his knee arthritis, especially on the left, during his service.  

For the left knee, a May 1976 letter from Dr. Miller said that in February 1970, he performed surgery on the Veteran's left knee.  The operation was for a removal of the torn lateral meniscus of the left knee.  In May 1976, a report of medical examination noted outpatient surgery of the left knee via a scar.  A May 1976 report of medical history showed that the Veteran said he did not have a "trick" or locked knee.  He did report he had a left knee operation on the left knee in February 1970.  He said it was a football injury.  A physician's summary showed he had surgery for the knees due to torn cartilage and there were no sequelae.  

A September 1976 service treatment records showed the Veteran's left knee had moderate range of motion.  He had slight swelling and pain with deep bends.  He was given an ace wrap and medication.  A January 1978 profile showed the Veteran had a meniscus tear of the left knee.  A March 1979 clinical evaluation notes a tender lateral left knee at the joint line.  There was also a tender medial malleolus posteriorly.  The Veteran said he was told he would need another operation on his left knee when he returned from Germany.  

An April 1979 service treatment record notes the Veteran was status post excision of the left meniscus prior to entering active duty.  He complained of swelling, without locking and giving way.  His knees were within normal limits except for bilateral surgical scars.  An X-ray showed the left knee was within normal limits.  The impression was chondromalacia, mild.  He was fit for separation.  The July 1979 service personnel record showed that the Veteran's physical profile was perfect upon separation.  

After service, a January 1987 Harris Methodist record showed a postoperative diagnosis of a bucket tear of the peripheral horn of the left medial meniscus with a degenerative tear of the left lateral meniscus.  He had an arthroscopy.  In February 1989, a Harris Methodist record showed the Veteran was status post left medial meniscectomy.  The operative procedure was diagnostic arthroscopy and chondroplasty of the lateral femoral condyle.  

In August 2004, an X-ray of the left knee showed a narrowing lateral compartment with tricompartmental degenerative joint disease.  The same month, a record from Dr. Keller showed the Veteran was complaining of lumbar problems with radiation and left knee pain.  The Veteran did report a history of trauma in a motor vehicle accident in 1972 (before service).  He was not using any assistive devices.  He said he had left knee surgeries in 1971, 1985, 1986, and 1980.  He had an antalgic gait.  He had valgus with no effusion of the left knee.  The range of motion was restricted in flexion.  He had no patella femoral pain.  He had crepitus in the joint.  The anterior cruciate ligament and posterior cruciate ligament were stable.  The diagnosis was degenerative joint disease of the left knee.  

In September 2005, a MRI of the left knee had the following impression: complete disruption of the anterior cruciate ligament; a tear in the body and posterior horn of the medial meniscus; absence of the lateral meniscus; possible muscle strain; severe grade III chondromalacia involving the medial trochlear surface; and minimal spurring from the patella.  

The Veteran received an X-ray and VA examination in May 2007.  The X-ray showed minimal tricompartmental degenerative joint disease; slight narrowing of the medial joint compartment and no effusion.  The VA examination report showed the Veteran's history was noted.  Service treatment records and the 1981 and 1987 surgeries were noted.  He had chronic and constant left knee pain.  He had aching and frequent swelling.  It was aggravated by stairs.  

At the time of the examination, the Veteran had no edema.  His scar was visible.  There was no palpable tenderness, swelling or deformities.  Flexion was to 120 degrees without pain and extension was full without pain.  His medial and collateral ligaments were stable.  Anterior and posterior cruciate ligaments were also stable.  There was no laxity or instability.  The diagnosis was a left knee condition pre-existing service.  This was less likely than not related to military service.  Degenerative joint disease was also less likely related to service.  The report does not discuss aggravation.  

In April 2008 Dr. Daniels and Dr. Keller submitted their letters opining that the Veteran's current knee disabilities were related to and aggravated in service (as noted above).  On remand, the examiner should determine if there is clear and unmistakable evidence that any increase during service was due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.306, 3.322 (2010).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any right and left knee disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted.  

For each knee disability exhibited, determine whether it as likely as not had its clinical onset in service or is otherwise related to active duty.  If it pre-existed service, did it undergo an increase in severity beyond its natural progress during active duty.  The examiner should reference the records cited above regarding the knees.  The examination report should include the complete rationale for all opinions expressed.  

2. Re-adjudicate the Veteran's claims for service connection/aggravation for right and left knee disabilities.  If the claims remain denied, provide the Veteran with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


